Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in this Office action. 

Applicant's Response
In Applicant's Response dated 09/14/2022, Applicant amended Claims 1-3 and 11; and argued against all rejections previously set forth in the Office Action dated 06/15/2022. 
Based on claim amendments, the rejections of Claims 1-10 under 35 U.S.C. 101 previously set forth are withdrawn. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9-14, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Crabtree et al, United States Patent Application Publication No. 20210092160, in view of Thakur et al, U.S. Patent Application Publication No. 20160217163.
Claim 1:
	Crabtree discloses:
a storage device, storing a plurality of raw data (see [0047]-[0054] → Crabtree discloses this limitation in that the system comprises a storage device storing commercial and public raw data); 
a processor, coupled to the storage device and executing operations of a field-data-description-file generating module and a general data readiness analysis module, wherein the field-data-description-file generating module generates a plurality of field-data-description files corresponding to the plurality of raw data (see [0047]-[0054] → Crabtree discloses this limitation in that the system comprises a data marketplace curating data to create a mutually beneficial store of reliable and large data set collections of raw data);
wherein the general data readiness analysis module obtains the plurality of raw data and the plurality of field-data-description files (see [0047]-[0054] → Crabtree discloses this limitation in that the system comprises a data extractor coupled to the storage device to obtain the plurality of raw data from the curated data collections); 
wherein the general data readiness analysis module obtains a score of a consistency indicator of the plurality of raw data according to the plurality of field-data-description files (see [0047]-[0054] → Crabtree discloses this limitation in that the system processes the ingested data, analyzes the data and assigns a data consistency score indicator of the raw data); 
wherein the general data readiness analysis module obtains the data corresponding to a category which needs to be analyzed from the raw data according to categories in each field-data-description file, and obtains a score of a completeness indicator, a score of an accuracy indicator, a score of a validity indicator and a score of the compaction indicator which all correspond to the data corresponding to the category which needs to be analyzed (see [0047]-[0054] → Crabtree discloses this limitation in that the system obtains the data quality score based on six metrics corresponding to a category in each metric, wherein the data quality score includes the data completeness score indicator, data uniqueness (compaction) score indicator, data validity score indicator and data accuracy score indicator corresponding to the each metric to be analyzed); and
wherein the general data readiness analysis module determines a data readiness of the data corresponding to the category which needs to be analyzed according to the score of the consistency indicator, the score of the completeness indicator, the score of the accuracy indicator, the score of the validity indicator, and the score of the compaction indicator (see [0047]-[0054] → Crabtree discloses this limitation in that the system generates data quality score for the raw data based on data scores corresponding to each metric including data consistency score indicator, data completeness score indicator, data uniqueness (compaction) score indicator, data validity score indicator and data accuracy score indicator). 
Crabtree does not explicitly disclose:
wherein the compaction indicator is configured to determine whether there is a repeat content or an identical distribution in the data corresponding to the category which needs to be analyzed.
However, Thakur discloses:
wherein the compaction indicator is configured to determine whether there is a repeat content or an identical distribution in the data corresponding to the category which needs to be analyzed (see Thakur [0033]-[0035] → Thakur teaches this limitation in that the system comprises a compaction system performing a compaction phase, wherein the compaction system comprises a criteria for compaction that identifies the versions of the data (repeat content), wherein each group of identified data versions are compacted into a single data version group (identical distribution of data)). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Crabtree with the teachings of Thakur for the purpose of enabling data storage versioning to fit within the finite amount of storage available in order to contribute to the creation of a vast resource of reliable data set collections for data analysis, see Thakur [0002][0011]. 


Claim 2:
	Crabtree as modified discloses:
wherein the raw data readiness analysis module obtains the plurality of raw data and the plurality of field-data-description files; wherein the raw data readiness analysis module obtains the score of the completeness indicator, the score of the accuracy indicator, the score of the validity indicator and the score of the compaction indicator of each raw data according to the plurality of raw data and the plurality of field-data-description files; wherein the raw data readiness analysis module determines the data readiness of each raw data according to the score of the completeness indicator, the score of the accuracy indicator, the score of the validity indicator, and the score of the compaction indicator corresponding to each raw data (see Crabtree [0047]-[0054] → Crabtree as modified discloses this limitation in that the system generates data quality score for the raw data based on data scores corresponding to the each metric including data completeness score indicator, data uniqueness (compaction) score indicator, data validity score indicator and data accuracy score indicator). 


Claim 3:
	Crabtree as modified discloses:
wherein the specific data readiness analysis module obtains the plurality of raw data and the plurality of field-data-description files; wherein the specific data readiness analysis module obtains specific data from the plurality of raw data according to a specific template and obtains the score of the completeness indicator, the score of the accuracy indicator, the score of the validity indicator, the score of the compaction indicator, a score of a fitness indicator, and a score of a quantity indicator which all correspond to the specific data; wherein the specific data readiness analysis module determines the data readiness of the specific data according to the score of the completeness indicator, the score of the accuracy indicator, the score of the validity indicator, the score of the compaction indicator, the score of the fitness indicator, and the score of the quantity indicator corresponding to the specific data (see Crabtree [0047]-[0054] → Crabtree as modified discloses this limitation in that the system generates data quality score for the raw data according to six metrics (templates); and the system generates data quality score based on data scores corresponding to the each metric including data completeness score indicator, data uniqueness (compaction) score indicator, data validity score indicator and data accuracy score indicator, data timeless score (fitness) and wherein the data accuracy score considers data quantity indicator). 

Claim 4:
	Crabtree as modified discloses:
wherein the fitness indicator is configured to determine whether the content of the specific data is met the content which is required by the specific template (see Crabtree [0047]-[0054] → Crabtree as modified discloses this limitation in that data timeless (fitness) score is configured to determine whether the content of the specific data is met by the specific metrics of application, for example certain applications require up to date information, stock market data from the 1930’s may not be as relevant today as from the earlier 2000’s). 

Claim 6:
	Crabtree as modified discloses:
wherein the completeness indicator is configured to determine whether there is a missing value in the fields of data (see Crabtree [0047]-[0054] → Crabtree as modified discloses this limitation in that data completeness score is configured to determine the percentage of completeness in the absence of critical data fields). 

Claim 7:
	Crabtree as modified discloses:
wherein the accuracy indicator is configured to determine whether there is a format error, a numeric error or an association error in the data (see Crabtree [0047]-[0054][0064] → Crabtree as modified discloses this limitation in that data accuracy score is configured to determine data format, numeric or association errors). 

Claim 9:
	Crabtree as modified discloses:
wherein the compaction indicator is configured to determine whether there is a repeat content or identical distribution in the data (see Crabtree [0047]-[0054] and Thakur [0033]-[0035] → Crabtree as modified discloses this limitation in that data compaction criteria identifies repeat data or identical distribution in the data). 

Claim 10:
	Crabtree as modified discloses:
wherein the consistency indicator is configured to determine whether fields of the plurality of raw data have an association with each other and whether the connected field names are consistent (see Crabtree [0047]-[0054][0064] → Crabtree as modified discloses this limitation in that data consistency score measures the data against itself but from other sources with similar specification). 

Claim 11 is essentially the same as Claim 1 except it set forth the claimed invention as a method claim and is rejected for the same reason as applied hereinabove for Claim 1. 

Claims 12, 13, 14, 16, 17, 19 and 20 perform the same functions as Claims 2, 3, 4, 6, 7, 9 and 10 respectively.  Thus Crabtree as modified discloses/teaches every element of Claims 12, 13, 14, 16, 17, 19 and 20 as indicated in the above rejection for Claims 2, 3, 4, 6, 7, 9 and 10 respectively. 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Crabtree et al and Thakur et al, in view of Subramanian et al, U.S. Patent Application Publication No. 20070276631.
Claim 5:
Crabtree as modified discloses every element of Claim 3. 
Crabtree as modified does not explicitly disclose:
wherein the quantity indicator is configured to determine whether the amount of specific data is sufficient according to a learning curve.
However, Subramanian discloses:
wherein the quantity indicator is configured to determine whether the amount of specific data is sufficient according to a learning curve (see Subramanian [0027] → Subramanian teaches this limitation in that the system makes sure that a sufficient amount of data is necessary to accommodate the learning curve to distinguish the cases). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Crabtree as modified with the teachings of Subramanian for the purpose of enabling identification of potential solutions to solve problems for a plurality of data sets in a complex system resulted in a past system failure, see Subramanian [0001]-[0008]. 

Claim 15 performs the same function as claim 5.  Thus Crabtree as modified discloses/teaches every element of Claim 15 as indicated in the above rejection for Claim 5. 

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Crabtree et al and Thakur et al, in view of LI et al, U.S. Patent Application Publication No. 20200074310.
Claim 8:
Crabtree as modified discloses every element of Claim 3. 
Crabtree as modified does not explicitly disclose:
wherein the validity indicator is configured to determine whether there is an abnormal cluster distribution in data and whether value of data is outside a reasonable range.
However, LI discloses:
wherein the validity indicator is configured to determine whether there is an abnormal cluster distribution in data and whether value of data is outside a reasonable range (see LI[0027] → LI teaches this limitation in that the system comprises data validity test to identify whether data is outside a reasonable range). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Crabtree as modified with the teachings of LI for the purpose of devising a report generation mechanism that may efficiently generate reports with required accuracy and in a resource efficient manner, see LI [0003]. 

Claim 18 performs the same function as claim 8.  Thus Crabtree as modified discloses/teaches every element of Claim 18 as indicated in the above rejection for Claim 8. 

Response to Arguments
Applicant's arguments with respect to Claims 1-20 have been considered but are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nan Hutton whose telephone number is 571-272-1223.  The examiner can normally be reached Monday to Friday 8:00AM – 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAN HUTTON/Primary Examiner, Art Unit 2154